 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS RENTERIA,                                 1:18-cv-00497-LJO-GSA-PC
12                 Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
13          vs.                                     (ECF No. 31.)
14   KABIR MATHARU, et al.,                         ORDER DENYING PLAINTIFF’S
                                                    MOTION FOR PRELIMINARY
15                Defendants.                       INJUNCTIVE RELIEF
                                                    (ECF No. 28.)
16

17

18

19

20

21           Luis Renteria (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
22   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
23   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24           On April 18, 2019, findings and recommendations were entered, recommending that
25   plaintiff’s motion for preliminary injunctive relief, filed on April 15, 2019, be denied. (ECF No.
26   31.)   Plaintiff was granted fourteen days in which to file objections to the findings and
27   recommendations. (Id.) The fourteen-day time period for filing objections has now expired and
28   plaintiff has not filed objections or responded otherwise to the findings and recommendations.

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on April 18,
 6                  2019, are ADOPTED IN FULL; and
 7          2.      Plaintiff’s motion for preliminary injunctive relief, filed on April 15, 2019, is
 8                  DENIED.
 9
     IT IS SO ORDERED.
10

11      Dated:     May 21, 2019                            /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
